Wood, J., (after stating the facts.) This action was brought under sections 6248 and 4431, subdivision 8, of Kirby’s Digest. This court has construed these provisions in Blanton v. Rose, 70 Ark. 418. According to that case, appellants except Mamie Adkins, the children of B. F. Jones, had the right to bring this suit. The decree which they seek to vacate divested their title in the lands, and was tantamount to ordering a conveyance from them in favor of appellee. They, except Mamie Adkins, were minors when the decree was rendered, and under the above section had a day in-court within twelve months “after arriving at full age” to show cause against the decree, and to vacate same for errors therein. Section 4431, subdiv. 8, supra. As to Mamie Adkins, she was over eighteen years of age when the decree sought to be vacated was rendered. The statutes (secs. 4431, subdiv. 8, and 6248,-Kirby’s Digest, supra) preserve the right to appear and show cause why the judgment should be vacated to infants. Sec. 3756, Kirby’s Digest, provides: “Males of the age of 21 years and females of the age of 18 years shall be considered of full age for all purposes, and until those ages are attained they shall be considered minors.” Under this section, Mamie Adkins could have brought suit in her own name or defended a suit brought against her at the time the decree sought to be canceled was rendered. Under the law she was not an infant. The language of the statute is so plain that there is no room for construction. It follows that Mamie Adkins was not entitled to any relief under the complaint, and the decree, so far as her interest is concerned, must be affirmed. The other appellants should have been granted the relief prayed. For they show that their ancestor took actual possession of at least three and three-fourths acres of the land descfibed in his tax deed. Indeed, the proof tends to show that he took possession of three hundred acres, for he deadened that amount. Under the decisions of this court in Carpenter v. Smith, 76 Ark. 447; Sparks v. Farris, 71 Ark. 117, and Crill v. Hudson, 71 Ark. 390, when appellant’s ancestors took possession of part of the land described in his tax deed, that possession extended to the limit of his grant. There was no one in the. actual occupancy of the residue of the land not occupied by B. F. Jones, thus distinguishing the case in that particular from Woolfolk v. Buckner, 67 Ark. 411. The decree of the Mississippi Chancery Court dismissing appellants’ complaint is reversed, and the cause is remanded with directions to enter a decree quieting the title of appellants to the land in controversy, except as to Mamie Adkins, and affirming the judgment dismissing the complaint for want of equity as to her. Opinion filed October 15, 1906. The court, however, before entering decree quieting the title of appellants to the lands in controversy as indicated, should make an order requiring appellants to make good to appellee the tender with interest.